


EXHIBIT 10.21.3


*Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment which has been filed separately with the SEC.


THIRD AMENDMENT TO OFFICE LEASE AGREEMENT
THIS THIRD AMENDMENT TO OFFICE LEASE AGREEMENT (this “Amendment”) is entered
into between 2525 WEST END, LLC, a Delaware limited liability company
(“Landlord”), and CUMBERLAND PHARMACEUTICALS INC., a Tennessee corporation
(“Tenant”), with reference to the following:
A.Nashville Hines Development, LLC (predecessor-in-interest to Landlord) and
Tenant entered into that certain Office Lease Agreement dated September 10,
2005; Landlord and Tenant entered into that certain First Amendment to Office
Lease Agreement dated April 25, 2008, and that certain Second Amendment to Lease
dated March 2, 2010 (as amended, the “Lease”) currently covering approximately
25,523 RSF on the ninth (9th) floor (the “Premises”) of 2525 West End Avenue,
Nashville, Tennessee (the “Building”).
B.Landlord and Tenant now desire to further amend the Lease as set forth below.
Unless otherwise expressly provided in this Amendment, capitalized terms used in
this Amendment shall have the same meanings as in the Lease.
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:
1.Third Extension Period. The Term of the Lease for the Premises shall be
extended for a period of 6 years commencing November 1, 2016 and expiring
October 31, 2022 (“Third Extension Period”). Tenant acknowledges that it has no
further extension or renewal rights or options under the Lease.
2.Base Rental. Commencing on November 1, 2016, and continuing through the Third
Extension Period, Tenant shall, at the time and place and in the manner provided
in the Lease, pay to Landlord as Base Rental for the Premises the amounts set
forth in the following rent schedule, plus any applicable tax thereon:
PERIOD
Rate
Monthly Base Rental
 
 
 
November 1, 2016 through October 31, 2017
$ [***]
$ [***]
November 1, 2017 through October 31, 2018
$ [***]
$ [***]
November 1, 2018 through October 31, 2019
$ [***]
$ [***]
November 1, 2019 through October 31, 2020
$ [***]
$ [***]
November 1, 2020 through October 31, 2021
$ [***]
$ [***]
November 1, 2021 through October 31, 2022
$ [***]
$ [***]

3.Additional Rent. Commencing on November 1, 2016 and continuing through the
Third Extension Period, the Expense Stop for the Premises refers to Landlord
absorbing and being responsible for paying Operating Expenses (as defined in the
Lease) during any calendar year to the extent such Operating Expenses are less
than $[***] per square foot of space in the Building leased to rent paying
tenants as such term is used in Section 2.3(c) of the Lease.
4.Condition of the Premises. Tenant accepts the Premises in its “as-is”
condition. Tenant acknowledges that Landlord has not undertaken to perform any
modification, alteration or improvement to the Premises. BY TAKING POSSESSION OF
THE PREMISES, TENANT WAIVES (i) ANY CLAIMS DUE TO DEFECTS IN THE PREMISES; AND
(ii) ALL EXPRESS AND IMPLIED WARRANTIES OF SUITABILITY, HABITABILITY AND FITNESS
FOR ANY PARTICULAR PURPOSE. Tenant waives the right to terminate the Lease due
to the condition of the Premises.
5.Consent. This Amendment is subject to, and conditioned upon, any required
consent or approval being unconditionally granted by Landlord’s mortgagee(s). If
any such consent shall be denied, or granted subject to an unacceptable
condition, this Amendment shall be null and void and the Lease shall remain
unchanged and in full force and effect.
6.No Broker. Tenant represents and warrants that it has not been represented by
any broker or agent in connection with the execution of this Amendment. Tenant
shall indemnify and hold harmless Landlord and its designated property
management, construction and marketing firms, and their respective partners,
members, affiliates and subsidiaries, and all of their respective



--------------------------------------------------------------------------------




officers, directors, shareholders, employees, servants, partners, members,
representatives, insurers and agents from and against all claims (including
costs of defense and investigation) of any broker or agent or similar party
claiming by, through or under Tenant in connection with this Amendment.
7.Time of the Essence. Time is of the essence with respect to Tenant’s execution
and delivery to Landlord of this Amendment. If Tenant fails to execute and
deliver a signed copy of this Amendment to Landlord by 5:00 p.m. (in the city in
which the Premises is located) on September 1, 2015, this Amendment shall be
deemed null and void and shall have no force or effect, unless otherwise agreed
in writing by Landlord. Landlord’s acceptance, execution and return of this
Amendment shall constitute Landlord’s agreement to waive Tenant’s failure to
meet such deadline.
8.Miscellaneous. This Amendment shall become effective only upon full execution
and delivery of this Amendment by Landlord and Tenant. This Amendment contains
the parties’ entire agreement regarding the subject matter covered by this
Amendment, and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this
Amendment. Except as modified by this Amendment, the terms and provisions of the
Lease shall remain in full force and effect, and the Lease, as modified by this
Amendment, shall be binding upon and shall inure to the benefit of the parties
hereto, their successors and permitted assigns.
[Signatures to follow]

2

--------------------------------------------------------------------------------






LANDLORD AND TENANT enter into this Amendment as of the Effective Date (below).


LANDLORD:
2525 WEST END, LLC, a Delaware limited liability company
By: Cash Flow Asset Management, L.P., a Texas limited partnership, its sole
manager
By: CFAM GP, L.L.C., a Texas limited liability company, its sole general partner


By: /s/ Aaron P. Russell                                  
Name: Aaron P. Russell                                  
Title: Asset Manager                                       
Effective Date: September 29, 2015


TENANT:
CUMBERLAND PHARMACEUTICALS INC., a Tennessee corporation




By: /s/ A.J. Kazimi                                                
Name: A.J. Kazimi                                                
Title: Chief Executive Officer                               


 
 






3